           Case 1:21-cv-06539-LTS Document 6 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HERBERT APONTE,

                                 Petitioner,
                                                                  20-CV-6539 (LTS)
                     -against-
                                                                 CIVIL JUDGMENT
 JUDGE,

                                 Respondent.

       Pursuant to the order issued August 23, 2021, denying the petition,

       IT IS ORDERED, ADJUDGED, AND DECREED that the petition is denied. Because

Petitioner makes no substantial showing of a denial of a constitutional right, a certificate of

appealability will not issue under 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

 Dated:    August 23, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
